90 Ga. App. 81 (1954)
82 S.E.2d 171
BREWER
v.
SOUTHERN GAS CORPORATION et al.
35044.
Court of Appeals of Georgia.
Decided April 7, 1954.
Rehearing Denied April 23, 1954.
*82 William A. Thomas, for plaintiff in error.
Marshall, Greene, Baird & Neely, Moise, Post & Gardner, contra.
GARDNER, P. J.
1. Code § 3-1004 provides: "Actions for injuries to the person shall be brought within two years after the right of action accrues. . ." This court held in Dowling v. Lester, 74 Ga. App. 290 (2) (39 S.E.2d 576): "In an action for personal injuries based upon alleged negligence of the defendant in serving food with a rock or other similar substance therein, the statute of limitations commences to run from the breach of duty, and not from the time when the extent of the resulting injury is ascertained."
See, to the same effect, Silvertooth v. Shallenberger, 49 Ga. App. 133 (2) (174 S.E. 365), and Gould v. Palmer, 96 Ga. 798 (22 S.E. 583). On these authorities the court correctly dismissed the petition on demurrer. Counsel for the plaintiff in the brief and argument call our attention to no decision or authorities to sustain his contention that the sustaining of the demurrer was error.
Judgment affirmed. Townsend and Carlisle, JJ., concur.